Opinion of the court delivered by
judge Haywo’od.
*This is a bill in equity in which the complainants states that they are creditors' of Tannehill, who is indebted to them in the sum of dollars; that Tannehill conveyed to as trustees, personal estate to be distributed by them amongst his creditors, and that the tsustees will not pay them their proportion, nor show to them the trust deed, and that they are afraid the parties to said trust deed will cancel it, or otherwise prevent the complainants from being benefitted by it. To this bill the defendant demurred. It struck me at firstj that as these complainants were not parties to the deed of assignment, and were not concluded by it, and might still sue the debtor and rqtover at law; and as they had acquired no lien on the estate, as judgment creditors who had taken out execution, that therefore, they had no right to this fund, and that the- trustee was answerable for a breach of trust only to the maker of the deed of assignment. But I am now satisfied from authorities shown to me by the counsel, that those creditors have a lien upon the fund, though no parties to the deed. These authorities are 1 John. Ch. Cases 89, 119. 3 John. Ch. Cases 261, 446. Therefore, we are of opinion* that the demurrer *58should be overruled, and that the defendants should be or(jej.e(j †0 answer. Demurrer overruled.